Dear Mr. Sikes:
In your opinion request of recent date you ask if, in your capacity as clerk of court, you may appropriately bill the parish for those criminal fees authorized by LSA-R.S. 13:847. We conclude that you may not legally do so.
All fees listed in LSA-R.S. 13:847 are set fees that the defendant is obligated to pay if convicted of a crime. The Code of Criminal Procedure states a convicted defendant's obligations in Art. 887:
      A. A defendant who is convicted of an offense or is the person owing a duty of support in a support proceeding shall be liable for all costs of prosecution or proceeding, whether or not costs are assessed by the court, and such costs are recoverable by the party or parties who incurred the expense. However, such defendant or person shall not be liable for costs if acquitted or if the prosecution or proceeding is dismissed. In addition, any judge of a district court, parish court, city court, traffic court, juvenile court, or family court within the state shall be authorized to suspend court costs.
These costs of court are payable immediately by the convicted person. See LSA-C.Cr.P Art. 888. The sheriff as the chief law enforcement officer in the parish has the primary duty to collect the costs of court from the convicted defendants. If the sheriff is unsuccessful in collecting the fees of LSA-R.S. 13:847 the clerk of court has an independent right of action to recover the costs from the defendant. LSA-C.Cr.P. Art. 887.
If your office is unable to perform its constitutional functions because of a shortfall in revenue, you may assert a right to reimbursement to the parish treasurer to restore the shortfall. Such a right is, however, not tantamount to obligating the parish to pay the fees of LSA-R.S. 13:847.
In accord are Attorney General Opinions 90-335 and 90-251, copies of which are attached.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK/ams
Date Received: Date Released: March 26, 1998
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
                     Office of the Attorney General State of Louisiana